Exhibit Physicians Formula Successfully Increases Its Line of Credit to $25 Million AZUSA, CA (December 8, 2008) – Physicians Formula Holdings, Inc. (NASDAQ: FACE) (“Physicians Formula” or the “Company”) today announced that Physicians Formula, Inc., the Company’s wholly-owned subsidiary, has entered into a third amendment to its existing senior credit agreement with Union Bank of California, N.A. (the “Amendment”). The Amendment, dated as of December 5, 2008, increases the size of the revolving credit facility to $25 million from $20 million. The applicable interest rates on the revolving credit facility remain the same at LIBOR plus 1.75% or a base rate plus 0.25%. As of September 30, 2008, the Company had $2 million of outstanding indebtedness under its revolving credit facility, no letters of credit and $18 million available for borrowing under its revolving credit facility and $11.3 million of borrowings under the term loan facility. The Amendment also amends the maximum total leverage ratio covenant and the minimum net worth covenant, and imposes a condition that any time the Company makes a repurchase of common stock, it must have minimum availability under its revolving credit facility after giving effect to the repurchase. “We are very pleased to have successfully expanded our credit agreement in the current credit market environment and believe this underscores the confidence our lenders have in our business platform and ability to execute on our future strategies,” said Joseph Jaeger, Chief Financial Officer of Physicians Formula. “This increase combined with our expected future operating cash flow will provide additional financial flexibility for the future.” About Physicians Formula Holdings, Inc. Physicians Formula is one of the fastest growing cosmetics companies operating in the mass market prestige, or "masstige", market. Under its Physicians Formula brand name, created in 1937, the Company develops, markets and distributes innovative, premium-priced products for the mass market channel. Physicians Formula differentiates itself by addressing skin imperfections through a problem-solving approach, rather than focusing on changing fashion trends. Currently, Physicians Formula products are sold in approximately 27,000 stores throughout the U.S. including stores operated by Wal-Mart, Target, CVS, Walgreens and Kroger. Safe Harbor Statement This press release contains forward-looking statements within the meaning of Section 27A of the Securities
